Citation Nr: 0901044	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  04-27 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot drop.  

2.  Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from November 1975 to March 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 and an April 2008 rating 
decision of the Department of Veterans Affairs Regional 
Office (RO) in St. Petersburg, Florida.  The July 2004 
decision denied the veteran's claim of service connection for 
a right foot drop disability and the April 2008 decision 
denied the veteran's claim of service connection for a lumbar 
spine disability.  

In November 2007, the Board remanded the veteran's claims for 
VA examination.  The requested opinion was not provided by 
this VA examination.  Therefore, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Board remanded the veteran's claim in November 2007 so a 
medical opinion could be provided as to whether it is "at 
least as likely as not that the service-connected cervical 
spine disability caused the veteran's lumbar spine 
disorder."  This opinion was not provided by the April 2008 
VA examiner.  

Rather, the April 2008 examination report discusses whether 
it is at least as likely as not that the veteran's cervical 
spine disorder was caused by the veteran's lumbar spine 
disorder.  The veteran's claim is not that his service-
connected disorder is secondary to his lumbar spine disorder, 
but rather that his lumbar spine disorder is secondary to his 
service-connected cervical spine disorder.  As such, a new 
etiological opinion must be provided.  

The Board recognizes that the rationale from the April 2008 
VA examination report seems to indicate that the examiner 
meant to state that the veteran's lumbar spine disorder was 
not caused by the veteran's cervical osteoarthritis.  
However, since both of the veteran's claims are dependant on 
this decision, the Board will not presume to know what the 
examiner truly meant.  

It is also noted that the claim of entitlement to service 
connection for a lumbar spine disability was denied in April 
2008 by the RO (the claim was adjudicated pursuant to the 
November 2007 Board remand).  The Board finds that a December 
2008 written brief presentation, submitted by the veteran's 
representative, constitutes a notice of disagreement with 
this decision.  As such, the RO should issue a statement of 
the case (SOC) in response to this disagreement.  It is noted 
that where a claimant files a notice of disagreement and the 
RO has not issued a SOC, the issue must be remanded to the RO 
for an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  It 
is noted that unless the veteran files a timely substantive 
appeal in response to the SOC, the Board will not have 
jurisdiction.

The veteran's claim of service connection for right foot drop 
is also remanded.  As discussed in the November 2007 Board 
Remand, the veteran's right foot drop claim was denied 
service connection because there are medical opinions to the 
effect that it is related to the veteran's lumbar spine 
disorder rather than to the service-connected cervical spine 
disorder.  Thus, the claim for service connection for a right 
foot drop is inextricably intertwined with the claim of 
service connection for a lumbar spine disability.  The 
intertwined lumbar spine claim has yet to be properly 
developed.  

While further delay of the veteran's case is unfortunate, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  The April 2008 VA examination 
should be referred to the VA examiner 
who performed the examination.  
Additional VA examination is not 
required unless deemed necessary by the 
April 2008 VA examiner.  The examiner 
should provide an addendum to the April 
2008 examination report, responding to 
the following with a complete 
explanation.  

Is it at least as likely as not that 
the service-connected cervical spine 
disability caused the veteran's lumbar 
spine disorder?  

2. Thereafter, the AOJ should 
readjudicate the claim for service 
connection of a lumbar back disability 
and a right foot drop disability.  

The AMC should then issue an SOC with 
regard to the issue of entitlement to 
service connection for a lumbar spine 
disability (if the claim is denied).  
The Board will further consider this 
issue only if a sufficient substantive 
appeal is received in response to the 
SOC.

The veteran and his representative 
should also be furnished (if the claim 
is denied) a supplemental statement of 
the case with respect to the claim of 
entitlement to service connection for a 
right foot drop.

The veteran and his representative 
should be afforded the applicable time 
period in which to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




